IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: A.C., A MINOR                   : No. 244 MAL 2015
                                       :
                                       :
PETITION OF: B.J., MOTHER              : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.